DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Applicant argues the profile in Shimy is not “related to a wearable computing device” as claimed.  
Shimy et al teaches customization of the media guidance application, and/or media devices may be made in accordance with a user profile and/or user profiles. The customizations may include varying presentation schemes (e.g., color scheme of displays, font size of text, etc.), aspects of media content listings displayed (e.g., only HDTV programming, user-specified broadcast channels based on favorite channel selections, re-ordering the display of channels, recommended media content, etc.), desired recording features (e.g., recording or series recordings for particular users, recording quality, etc.), parental control settings, how users may be identified, what action or actions a media device may perform once a user is detected and/or identified, and other desired customizations. Detecting circuitry 307 may include any suitable hardware and/or software to perform detection and identification operations. An identified user may refer to a user who may be recognized sufficiently by a device to associate the user with a user profile (Para. 0044, 0051-54). Thus, meeting limitations the profile is only related to a particular device or similar limitations seem to capture applicant’s intent. 
Applicant states “the user’s mobile device” in Shimy is only used to determine the proximity of the user to the media device“ (Remarks: Page 10). The examiner respectfully disagrees. Shimy teaches detecting circuitry 307 may also be capable of detecting and/or identifying a user or users based on recognition and/or identification of a media device (e.g., a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users (Para. 0051). The customizations may include varying presentation schemes (e.g., color scheme of displays, font size of text, etc.), aspects of media content listings displayed (e.g., only HDTV programming, user-specified broadcast channels based on favorite channel selections, re-ordering the display of channels, recommended media content, etc.), desired recording features (e.g., recording or series recordings for particular users, recording quality, etc.), parental control settings, how users may be identified, what action or actions a media device may perform once a user is detected and/or identified, and other desired customizations. Detecting circuitry 307 may include any suitable hardware and/or software to perform detection and identification operations. An identified user may refer to a user who may be recognized sufficiently by a device to associate the user with a user profile (Para. 0044, 0051-54). Thus, meeting limitations of profile is related to a wearable computing device.
The reference teaches detecting circuitry 307 may also be capable of detecting and/or identifying a user or users based on recognition and/or identification of a media 
Applicant argues Shimy does not teach or suggest any adjustment of a device setting of an equipment device based on one or more device settings of an identified first settings profile, Shimy does not teach or suggest this limitation (Remarks: Page 12). Shimy et al teaches customization of the media guidance application, and/or media devices may be made in accordance with a user profile and/or user profiles. The customizations may include varying presentation schemes (e.g., color scheme of displays, font size of text, etc.), aspects of media content listings displayed (e.g., only HDTV programming, user-specified broadcast channels based on favorite channel selections, re-ordering the display of channels, recommended media content, etc.), desired recording features (e.g., recording or series recordings for particular users, recording quality, etc.), parental control settings, how users may be identified, what action or actions a media device may perform once a user is detected and/or identified, and other desired customizations (Para. 0044). In addition, the examiner relied on 
Applicant argues cited references fail to teach limitations determining, by the equipment device, whether the priority rank of the second wearable computing device is higher than the priority rank of the first wearable computing device. The examiner respectfully disagrees. Shimy et al teaches known user access configuration section 710 may allow a user to review which users are known to a particular or multiple devices and review the users associated access rights (Para. 0111). The preferences of an active user who owns the respective media device may be given a greater weight when determining the merged profile in contrast to users who do not own the device (Para. 0119). Wherein, the system of Shimy is able to determine access levels of users with higher significance/weight among other users meeting claimed limitations. 
In addition, Chung et al also teaches the mobile device and/or user (father or mother of a family) with the highest security level may be given highest priority and dictate which channels, programs and/or videos are permitted to be watched. Guide preferences and/or settings of the user receiving device may be based on the profile of the mobile device and/or user with the highest security level (Col.19 lines 30-41). 
Shimy et al teaches overwriting, in the equipment device, the adjusted device settings based on the one or more device settings included in the second settings profile in the memory if the priority rank of the second wearable computing device is higher than the priority rank of the first wearable computing device (Figure 8; Para. 0122-0123, 0129). Wherein, the reference teaches content tailoring options 820 may allow a user to configure to whom content may be tailored, wherein tailored content may refer targeting and/or recommending advertisements, media content, or actions related to media content, or any other suitable action as described above. For example, a user 
In addition, Chung et al also teaches the mobile device and/or user (e.g., child) with the lowest security level may dictate that which is permitted to be viewed on the display. A mobile device and/or user (e.g., parent) with a highest security level may override the security level selected by the user receiving device. This may include the mobile device with the highest security level sending an override signal to the user receiving device. As an alternative, the mobile device and/or user (father or mother of a family) with the highest security level may be given highest priority and dictate which channels, programs and/or videos are permitted to be watched. Guide preferences and/or settings of the user receiving device may be based on the profile of the mobile device and/or user with the highest security level (Col.19 lines 30-41). 
Chung et al teaches the one or more device settings affect the equipment device and at least one device interfaced with the equipment device (Figures 3-5, 10-11; Abstract, Col.8 lines 46-57, Col.9 lines 50-61, Col.12 lines 8-28, Col.24 lines 28-48). Wherein, the reference disclosed examples enable a user receiving device to detect when a user enters a room by detecting a mobile device carried or brought into the room by the user. The user receiving device may then turn ON a television and adjust settings on the user receiving device and/or the television and/or set features based on a profile of the user and/or the mobile device. Thus, the examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily 
The applicant argues “wearable computing device’s distance to an equipment device is determined as required by the claim language. Shimy does not discuss that a wearable device on the user is used to determine a proximity to the media device. Rather, Shimy only discusses detection of the user, for example, by a user sitting down in front of the device. Id. As Shimy proximity of a user to a media device does not teach or suggest distant from a wearable device to an equipment device” (Remarks: Page 14). The examiner respectfully disagrees. 
Shimy et al teaches detecting circuitry 307 may use any suitable method to determine the distance, trajectory, and/or location a user is in relation to a media device. For example, a media device may use received signal strength indication (RSSI) from a user's mobile device to determine the distance the user is to the media device (Para. 0053).  In addition, Chung et al also teaches the proximity module of the user receiving device may determine range of the detected mobile device and/or whether the mobile device is approaching the user receiving device and generates a second proximity signal. This may include determining a received signal strength indicator value for strength (or power) of a radio signal received from the mobile device (Figure 12, element 606). Thus, combination meets claimed limitations. 

Examiner Note
Claims 1, 8 and 15 disclose a conditional statement “overwriting, in the equipment device, the adjusted device settings based on the one or more device settings included in the second settings profile in the memory if the priority rank of the second wearable computing device is higher than the priority rank of the first wearable computing device”. Even though all of the limitations have been addressed (see rejections below), since only one of the “if” conditions have been claimed, the Examiner notes that the limitations and claims that depend on “if the priority rank of the second wearable computing device is higher than the priority rank of the first wearable computing device” could be rendered moot if the Examiner finds prior art that discloses retaining, the adjusted device settings if the priority rank of the second wearable computing device is not higher than the priority rank of the first wearable computing device. The Examiner requests that applicant either (1) claim both conditions or (2) positively claims all limitations and removes conditional clauses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 12-15 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy et al (US PG Pub No. 2011/0069940), in view of Chung et al (US Patent No. 10,334,303).
Regarding claims 1, 8 and 15, Shimy et al teaches a method for dynamically configuring device settings, comprising:
storing, in a memory of an equipment device, a plurality of settings profiles, wherein each settings profile is a structured data set related to a wearable computing device including at least a device identifier associated with the related wearable
computing device, and priority rank of the wearable computing device (i.e. memory stores one or more profile information, wherein profile comprises customization of media devices and detection/identification information of mobile device) (Figures 3, 6, 7; Para. 0044, 0048, 0051-52, 0054-55, 0081);
detecting, by the equipment device, a first wearable computing device, wherein detecting the first wearable computing device includes identifying a first device identifier, which is a device identifier associated with the detected first wearable computing device (i.e. media device identifying mobile device through identification) (Figure 3; Para. 0048, 0051-52, 0103);
executing, by a querying module of the equipment device, a query on the memory to identify a first settings profile, which is profile stored in the memory in association with the first device identifier (i.e. identifying user profile based on detection and identification) (Fig. 6; 0044, 0048, 0051-52, 0103); and

detecting, by the equipment device, a second wearable computing device, wherein detecting the second wearable computing device includes identifying a second device identifier associated with the second wearable computing device (i.e. media device identifying mobile device through identification) (Figure 3; Para. 0048, 0051-52, 0103);
executing, by the querying module of the equipment device, a query on the memory to identify a second settings profile, which is a profile stored in the memory in association with the second device identifier (i.e. identifying user profile based on detection and identification) (Fig. 6; 0044, 0048, 0051-52, 0103);
determining, by the equipment device, whether the priority rank of the second wearable computing device is higher than the priority rank of the first wearable computing device  (i.e. determining access levels of users) (Figures 7-8; Para. 0111, 0119); and 
overwriting, in the equipment device, the adjusted device settings based on the one or more device settings included in the second settings profile in the memory if the priority rank of the second wearable computing device is higher than the priority rank of the first wearable computing device (Figure 8; Para. 0122-0123, 0129).
The reference is unclear with respect to one or more device settings, wherein the one or more device settings affect the equipment device and at least one device interfaced with the equipment device. 

Claims 2, 21 and 24 are rejected wherein determining, by the equipment device, distance of the first and second wearable computing device from the equipment device, or distance of the first and second wearable computing device from a remote control of the equipment device, wherein the priority rank of the first and second wearable device are based on the distance (Shimy: Figures 6-8; Para. 0119 and Chung: Col.19 lines 15-41).
Claims 3, 22 and 25 are rejected when either first or second wearable computing device is no longer detected, retaining or reverting, by the equipment device, the adjusted device settings so as to implement the one or more device settings included in the settings profile associated with a highest ranking remaining detected wearable computing device (Shimy: Figures 6, 8, 19; Para. 0135-136, 0138, 0153).
Claim 4, 23 and 26 are rejected wherein when neither of the first and second wearable computing devices is still detected, reverting, by the equipment device, the 
Claims 5, 12 and 19 are rejected wherein the overwriting of the adjusted device settings is performed after a predetermined period of time if the second wearable computing device is still detected by the equipment device (Shimy: Figures 6, 8, 19; Para. 0044, 0048, 0051-52, 0095, 0103).
Claims 6, 13 and 20 are rejected wherein at least one of the first and second wearable computing devices is detected based on a data signal received via one of: a local area network, a wireless area network, Bluetooth, radio frequency, and near field communication (Shimy: Para. 0051).
Claims 7 and 14 are rejected wherein the one or more device settings includes a setting associated with at least one of: subtitling, language preferences, audio settings, display settings, color correction, color adjustment, closed captioning, content selection, content recording, and device timers (Shimy: Para. 0044 and Chung: Fig. 10-11; Col.24 lines 28-48).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423